DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed September 17, 2021, claims 21, 31 and 40 were amended to further define the relationship between pump [speed], corner adjustments and the fusing of layers; claims 1-20, 22, 25-26 and 28 stand canceled; and claims 41-44 were was added.  Claims 21, 23-24, 27 and 29-44, have been presented for further consideration.

Terminal Disclaimer
The terminal disclaimer filed on September 17, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,981,330, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21, 23-24, 27 and 29-44 [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination fail to explicitly teach or suggest of an additive manufacturing system and method consistent with the amended independent claims 21 and 31, wherein ruled based pump speed and corner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batchelder et al., (2015/0076739, 2015/0096717, 2015/0097308, 2015/0097307, 2015/0097053, 2014/0048970) focus on controlling the deposit of material relative to different additive manufacturing processes (e.g., heat adjustment relative to material deposits, controlling material deposits relative to gap-based applications, etc.).  The balance of the references cited in the attached PTO Form-892 focus on techniques for controlling the deposit of material during a printing application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kelvin Booker/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119